ELLISON, J.
This action was brought by plaintiff to recover the amount of a life insurance policy. Defendant insurance company admitted owing the sum, but made it known to the court that there were other claimants, and asking that they be required to inter-plead. The order was made and thence on the contest was between the plaintiff and these claimants. The judgment in the trial court was for the plaintiff and the other claimants have brought the case to this court.
*173Tbe case appears to be of considerable complication, yet plaintiffs in error have failed to make a statement as required by our rules and by section 863 of tbe statutes of 1899. This requirement cannot be dispensed with even by agreement of parties. [Disse v. Frank, 52 Mo. 551; Snyder v. Free, 102 Mo. 325; Mills v. McDaniels, 59 Mo. App. 331.]
Tbe'writ of err or. is dismissed.
All concur.